NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
 
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 21, 2014*
                               Decided February 21, 2014

                                         Before

                           RICHARD D. CUDAHY, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 13‐2342

MARC NORFLEET,                               Appeal from the United States District
    Plaintiff‐Appellant,                     Court for the Southern District of Illinois.

      v.                                     No. 09‐cv‐347‐JPG

SHERRY BENTON, et al.,                       J. Phil Gilbert,
     Defendants‐Appellees.                   Judge.



                                       O R D E R

        Marc Norfleet, an Illinois prisoner with a back impairment, sued a number of
state employees for violations of the Americans with Disabilities Act, seeking injunctive
relief and damages. The district judge granted Norfleet’s request to proceed
in forma pauperis but later found that Norfleet failed to disclose a $26,000 settlement in


      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐2342                                                                         Page 2

another case, and so the judge dismissed this suit with prejudice. See 28 U.S.C.
§ 1915(e)(2)(A). Norfleet filed a post‐judgment motion based on inmate trust account
statements showing that the settlement money never went into his account. But the
judge denied the motion on grounds that it merely advanced an argument he had
considered and found unpersuasive. Norfleet challenged that denial in a second post‐
judgment motion, arguing that the judge failed to consider the account statements; the
judge denied that motion, too, explaining that his dismissal order assumed that the
money never went into Norfleet’s account.

        Norfleet then appealed. More than 30 days had passed, however, since the judge
denied the first post‐judgment motion, and a successive post‐judgment motion does not
suspend the time for appealing the underlying judgment. See FED. R. APP. P. 4(a); York
Group, Inc. v. Wuxi Taihu Tractor Co., Ltd., 632 F.3d 399, 401–02 (7th Cir. 2011). So in an
earlier order we confined our review to the denial of Norfleet’s second motion.

        Norfleet doesn’t tell us why he thinks the district judge was wrong to deny that
motion, challenging instead the underlying dismissal of his case. His arguments, which
should have been raised in a direct appeal, provide no basis for overturning the denial
of his successive motion. West v. Schneiter, 485 F.3d 393, 395 (7th Cir. 2007); Bell v.
Eastman Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000).

                                                                              AFFIRMED.